Lamorelle, P. J.,
Mone I. Fridenberg made his will in 1917. On July 23, 1922, he married Sadie S. Spicker. Prior, however, to this marriage, an antenuptial agreement was executed July 20, 1922, under seal, wherein each of the contracting parties agreed to waive all rights in and to the estate of the other, not only to what each of them then had, but also to what either might subsequently acquire, and each was given the right of testamentary disposition as if sole. In consideration of marriage, however, Sadie S. Spicker was to receive as his wife the sum of $15,000 from Mone I. Fridenberg^s estate in case she survived him.
She survived her husband and elected to take against the will. Her husband’s collaterals (there being no issue of the marriage), who were legatees, met her demand by producing at the time of the audit this antenuptial contract. Her contention that she was not fully informed by her prospective husband as to the amount of his property was duly considered by the Auditing Judge, and he found as a fact that the agreement was valid and thereupon awarded her the $15,000, the amount which Mone I. Fridenberg had agreed should be paid in consideration of her fulfillment of her obligation to marry.
The executor and the collaterals contend that this sum is to be diminished by transfer inheritance tax thereon. As she takes neither under the will, nor against the will, nor under the intestate law, we know of no act of assembly under which such tax may be properly and legally assessed.
A gift in contemplation of death in some instances is taxable (Wanamaker’s Estate, 8 D. & C. 569); a gift in contemplation of marriage, as a subject of taxation, is, to say the least, a novelty! But to tax the payment of a round sum in consideration of marriage, where the claimant has performed her part of the contract, is injecting something into the contract not covered thereby and an uncalled for interference with the rights of one of the contracting parties.
The fact that the due date is fixed as of the time of the death of the prospective husband neither voids the agreement nor reduces the amount agreed to be paid. The fact that the consideration is marriage — and that the mariage has been performed — does not differentiate the case from any ordinary contract, upon sufficient consideration, to pay money at the time of death.
It is contended, however, that she takes as “wife” and not as creditor. This contention ignores the fact that the contract entered into before the marriage waived all her rights which the law would give her because of her wifehood and widowhood. That she is described as “wife” does not impair her contractual rights created prior to the time she became a wife. If she takes at all, she must take as a creditor. Her subsequent marriage, though it created a different relation, in no way abrogated the right accruing because of her performance of her contract; neither does the fact that the estate is to pay the money affect her position as creditor; she was to be paid conditioned on survivorship; the estate necessarily becomes the source of payment.
The legal consequence of a contract is not to be enlarged, curtailed, measured or determined by descriptive words. Had she not become the wife, she was entitled to nothing. Having become the wife, she was entitled to the agreed sum. It was so nominated in the bond.
*707That ,a party to an antenuptial contract is to he treated as a creditor and so paid is well settled.
In Jones’s Appeal, 62 Pa. 324, the prospective husband had obligated himself to settle upon and to secure by will or otherwise an annuity in event of survivorship. Said the lower court: “It is a covenant on his part to settle that sum upon and secure it to her. It is a binding contract on what the law looks upon as a consideration of the highest order. The claim stands equal under the marriage article with that of any other creditor. It may be said to endanger the rights of others, and to be contrary to moral honesty, to permit a man, by an antenuptial contract, to pass over a large portion of his estate to his intended wife, whereby he will have a future benefit and maintenance, and his creditors be defrauded of their just dues. If the creditors have liens, they cannot be disturbed; if they had none, he could sell the property. If they can show that the woman knew of his indebtedness, they may defeat the settlement. Failing to prove this, she is considered a purchaser for value. We are, therefore, of the opinion that her claim is equal to that of any other creditor.”
And Mr. Justice Sharswood, for the Supreme Court (at page 327), said: “The opinion of the learned judge below demonstrates so ably and conclusively that the contract between A. J. Jones and the appellant, in contemplation and consideration of marriage, and not pretended to have been fraudulent in fact, at least as far as jjhe was concerned, was valid as against creditors, that it is unnecessary to add anything upon that subject.”
As we concur in the ruling of the Auditing Judge, who has considered the one question submitted at considerable length, there is no necessity in further elaboration.
All exceptions are dismissed and the adjudication is confirmed absolutely.